Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 7/20/21 is acknowledged.  The traversal is on the ground(s) that “the search and examination of the entire application could be made without serious burden”.  This is not found persuasive because each of the species comprises features and elements that are exclusive to that species, and would require different search and examination strategies as described in the restriction. 
The requirement is still deemed proper and is therefore made FINAL. Claims 14-18 are withdrawn. Claim 12 is also drawn to non-elected species 2 (angularly adjustable exhaust cowl) and is therefore also withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “centre-body … extending axially downstream from the mixer nozzle” (claim 1) must be shown or the feature(s) canceled from the claim(s). It is noted that “from” implies that the centre-body starts at the mixer nozzle, whereas in the drawings the centre-body is separated from the mixer nozzle. Examiner suggests changing “from” to “of”.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuation mechanism” (claim 1) with respect to the embodiment of the axially translatable exhaust cowl must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 9, line 10, “first embodiment” appears to be in error for “second embodiment”.
  On page 14, ll. 1-2, “29” appears to be in error for “29’”.
Appropriate correction is required.

Claim Objections
Claims 1-11, 13, 19-20 are objected to because of the following informalities:
In claim 1, line 3, “concentrically arranged inner mixer nozzle and outer exhaust nozzle” should be “a concentrically arranged inner mixer nozzle and outer exhaust nozzle”.
In claim 1, line 16, “the mixer cowl and exhaust cowl” should be “the mixer cowl and the exhaust cowl”
In claim 1 lines, 17 and 18, “the core exit area and exhaust exit area” should be “the core exit area and the exhaust exit area”
In claims 2, 9, “a mounting portion and convergent portion” should be “a mounting portion and a convergent portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, “a centre-body … extending axially downstream from the mixer nozzle” in combination with “a core flow duct defined by the mixer nozzle and the centre-body” is unclear because “from” implies that the centre-body starts at the mixer nozzle, whereas in the drawings the centre-body is separated from the mixer nozzle. Thus, the limitations appear to be in conflict, and the metes and bounds of the claim are unclear.
In claim 4, the second instance of “an axial downstream direction” is indefinite because an axial downstream direction was previously defined, and it is unclear if these are the same or different directions.
In claims 5, 10, “the cowl” (two instances) is indefinite because two different cowls have been defined and it is unclear which cowl is being referred to.
In claims 7-8, “the waist portion”, “the converging portion”, “the head portion”, “the mounting portion” lack antecedent basis.
In claims 9-10, “the axially-translatable exhaust cowl” is indefinite because claim 1 defines the exhaust cowl as either axially-translatable or angularly-adjustable. It is unclear now if claims 9-10 are positively claiming the exhaust cowl to be axially-translatable, or if the claim limitation is optional/applicable only for the condition when the exhaust cowl is axially translatable.
In claim 11, “an axially translatable exhaust cowl” is indefinite because an exhaust cowl was defined in claim 1 and it is unclear if these are the same or different cowls.
Allowable Subject Matter
Claims 1-11, 13, 19-20 would be allowed if all claim objections, 112 rejections, and objections to the specification and drawings were overcome.
It is noted that the withdrawn claims may be rejoined if claim 1 is ultimately found allowable and generic. However, they may raise other 112 issues in their present forms.
The following is a statement of reasons for the indication of allowable subject matter:  US 2016/0010590 teaches an exhaust cowl and an axially translatable mixer cowl (Fig 6), but fails to teach, in combination with the other claim limitations, the exhaust nozzle comprises an exhaust cowl which defines the exhaust exit area and is either axially- translatable along or angularly-adjustable relative to the centre axis; and wherein the mixer cowl and exhaust cowl are movable by the actuation mechanism between a first position in which the core exit area and exhaust exit area are maximum and a second position in which the core exit area and exhaust exit area are minimum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741